UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

QUANCIDINE HINSON-GRIBBLE,
Plaintiff,

Vv. Case No. 21-cv-591-RCL

UNITED STATES DEPARTMENT OF
DEFENSE, et al.,

Defendants.

 

 

MEMORANDUM OPINION AND ORDER

Plaintiff Quancidine Hinson-Gribble sued the United States Department of Defense; Lloyd
J. Austin, UL, the Secretary of Defense; the United States Department of the asemaye John E.
Whitley, Acting Secretary of the Army; the Office of Personnel Management; and Kathleen
McGettigan, Acting Director: of the Office of Personnel Management (“defendants”), for
“retaliation, RICO Act violations, [and] HIPPA [sic] violations.” ECF No. | at 2. Plaintiff's claims
relate to the alleged “illega[1] confiscat[ion]” of her government identification card by officials at
the Survivors Outreach Center at Fort Bragg, North Carolina. Jd. Plaintiff alleges that this illegal
confiscation ultimately led to a “national security breach” and has led to the delay of her TRICARE
military health benefits. Jd. at 2-3. She seeks $25 million in damages from each defendant. ECF
No. 1 at 3. Defendants moved to dismiss. ECF No. 3. For the reasons below, the Court GRANTS
the motion to dismiss and DISMISSES the complaint.

Defendants moved to dismiss for lack of subject matter jurisdiction due to sovereign
immunity, ECF No. 3-1 at 4-7, and for failure to state a claim on which relief can be granted, ECF
No. 3-1 at 7-9. Following the rule set in Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988) (per

curiam), this Court notified plaintiff, who is proceeding pro se, that she must respond to

|
defendants’ motion to dismiss within fourteen days or the Court would treat the motion as
conceded. ECF No. 4. Plaintiff sent a letter to the Court stating, among other things, that she had
not received defendants’ motion, so the Court extended the deadline for plaintiff's response for
another thirty days. ECF Nos. 6 & 7.

Within thirty days, plaintiff timely filed two motions: an “affidavit for default,” ECF No.
9, and a motion for both this Court’s Order, ECF No. 6, and defendants’ motion to dismiss, ECF
No. 3, to be “made ‘void and moot.’” ECF No. 10. As this Court has previously explained,
defendants are not in default because they timely responded to plaintiff's complaint and certified
that they served that motion on plaintiff. ECF No. 3-3. Accordingly, plaintiffs “affidavit for
default” is DENIED.

It is unclear to the Court whether plaintiff's motion to find defendants’ motion to dismiss
“void and moot” was intended as a response. It addressed none of defendants’ arguments and
mainly consists of copies of this Court’s Order and defendants’ motion with pen strokes and
“VOID AND MOOT” scrawled across each page. ECF No. 10 at 5—23. But whether it was
intended as a response is irrelevant. If the motion was not, this Court will treat defendants’ motion
as conceded and will DISMISS plaintiff's complaint as warned. ECF No. 4 (“If Mrs. Hinson-
Gribble does not timely respond to defendants’ motion to dismiss, ECF No. 3, the Court will treat
defendants’ motion as conceded and will dismiss the complaint.”).

Alternatively, if it was intended as a response, plaintiff failed to address any of defendants’
arguments. Instead, she quibbled over whether defendants properly filed the “Text of Proposed
Order”—they did, ECF No. 3-2—or whether the undersigned’s signature was “rubber stamped.”
ECF No. 10 at 1. Accordingly, defendants’ arguments that this Court lacks jurisdiction and that

plaintiff failed to state a claim are conceded. “Jt is well understood in this Circuit that when a
plaintiff files an opposition to a dispositive motion and addresses only certain arguments raised by

the defendant, a court may treat those arguments that plaintiff failed to address as conceded.”

Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 3d 15, 25 (D.D.C. 2003).
For either reason, the Court GRANTS defendants’ motion to dismiss and DISMISSES

plaintiff's complaint.

 

Itis SO ORDERED.
1A
Date: November# , 2021 “Goes “ Koh
ey Hon. Royce C. Lamberth

United States District Judge